DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-18 are objected to because of the following informalities:  
Claim 16 is objected to for referring to “the distal end” of the second limb gate with improper antecedent basis.
Claim 17 is objected to for claiming that the three limbs include three walls with three lumens, since it isn’t clear whether each of the limbs include these three walls and three lumens, or whether the three walls and three lumens form the three limbs. What is claimed appears to be different from the Examiner’s best understanding of the claim from the specification and drawings, and accordingly the Examiner understands this claim to mean there are three walls and three lumens which form the three limbs. However, appropriate correction and clarification is required.  
Claim 18 is objected to for referring to “the bypass branch lumen” when appropriate antecedence should only reference “the bypass lumen”. 
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “trifurcation point”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trifurcation plane, first wall, second wall, and third wall must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are rejected for being indefinite for referring to a “first limb gate”, “second limb gate”, and “bypass gate”. The term “gate” is known to the Examiner as having a variety of meanings. These are laid out below from Merriam-Webster:

    PNG
    media_image1.png
    931
    651
    media_image1.png
    Greyscale

Notably, there are a variety of definitions that might work with Applicant’s invention, but unclear which Applicant means. The Examiner observes that the specification doesn’t elaborate on what a “gate” is, and figures which reference items 30, 32, and 34 as being “gates” only appear to show parts of a graft. Whether this is intending to state that the “gates” are “openings” in a wall, a barrier, a means of entrance/exit, a door, or a valve, the Examiner cannot determine. While the differences in whether or not the gate is considered to be an opening or entrance/exit might be minimal, the possibility that the gate is actually a door or valve presents additional complications, because this scope is much different than other interpretations. Without clarification in the specification or drawings which might be meant, the Examiner cannot adequately determine the scope of the claim. For the purposes of examination accordingly, the Examiner will understand the term “gate” to indicate “a means of entrance or exit”. However, clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11, 13-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szente (US 20190083229 A1).
Regarding claim 17 Szente discloses a stent graft ([0001]; Figure 3) comprising:
a main body extending along a longitudinal axis and having a proximal and a distal end (Annotated Figure 3);
exactly three limbs extending from the distal end of the main body (Annotated Figure 3), the three limbs including:
a first wall defining a first branch lumen therein (Annotated Figure 3);
a second wall defining a second branch lumen therein (Annotated Figure 3), and 
a third wall defining a bypass lumen therein (Annotated Figure 3);
wherein the first, second, and third wall intersect at a single trifurcation point (Annotated Figure 3).

    PNG
    media_image2.png
    670
    572
    media_image2.png
    Greyscale

Regarding claim 18 Szente discloses the stent graft of claim 17 substantially as is claimed,
wherein Szente further discloses a proximal edge of the first wall is joined with a proximal edge of the second wall to define a first common edge separating the first and second lumens, the proximal edge of the second wall is joined with a proximal edge of the third wall to define a second common edge separating the second and bypass lumens, and the proximal edge of the third and first walls are both joined to form a third common edge separating the bypass and first branch lumen (Annotated Figure 3 shows the first, second, and third walls being joined together at the trifurcation point and at the distal end of the main body where they form the legs and separate into three lumens).
Regarding claim 19 Szente discloses the stent graft of claim 18 substantially as is claimed,
wherein Szente further discloses the three edges intersect at the trifurcation point (Annotated Figure 3).
Regarding claim 20 Szente discloses the stent graft of claim 19 substantially as is claimed,
wherein Szente further discloses the three edges are coplanar (Annotated Figure 3). 

Regarding claim 10 Szente discloses a trifurcated stent graft (Annotated Figure 3) comprising:
a main body extending along a longitudinal axis in a preinstalled configuration before insertion into a patient and having a proximal end, a distal end, and a first cross-sectional area at the distal end (Annotated Figure 3);
trifurcated limb gates each having a proximal end extending from the distal end of the main body lumen (Annotated Figure 3), the gates including:
a first limb gate having a first wall defining a first branch lumen therein; a second limb gate having a second wall defining a second branch lumen therein, and a bypass gate having a third wall defining a bypass lumen therein (Annotated Figure 3);
wherein the first, second, and third wall combine to define a second cross-sectional area at the proximal end of the trifurcated limb gates (Annotated Figure 3) so that the second and first cross-sectional areas are equivalent (This is inherent since the proximal end of the gates and distal end of the main body join together smoothly at the trifurcation plane, where their diameters are inherently identical as is illustrated).
Regarding claim 11 Szente discloses the stent graft of claim 10 substantially as is claimed,
wherein Szente further discloses the first, second, and third wall intersect at a trifurcation point (Annotated Figure 3).
Regarding claim 13 see the rejection to claim 18 above.
Regarding claim 14 see the rejection to claim 19 above.
Regarding claim 15 see the rejection to claim 20 above.
Regarding claim 1 Szente discloses a trifurcated stent graft (Annotated Figure 3) comprising:
a main body extending along a longitudinal axis and having a proximal end, a distal end (Annotated Figure 3);
trifurcated limb gates extending from the distal end of the main body lumen (Annotated Figure 3), the gates including:
a first limb gate extending from the distal end of the main body and having a proximal end, distal end, and first wall extending therebetween that defines a first branch lumen therein (Annotated Figure 3);
a second limb gate extending from the distal end of the main body and having a proximal end, distal end, and second wall extending therebetween that defines a second branch lumen therein (Annotated Figure 3);
a bypass gate extending from the distal end of the main body and having a proximal end, distal end, and third wall extending therebetween that defines a bypass lumen therein (Annotated Figure 3);
wherein the first, second, and third wall intersect at a single trifurcation point (Annotated Figure 3).
Regarding claim 2 Szente discloses the stent graft of claim 1 substantially as is claimed,
wherein Szente further discloses the main body lumen transitions to the trifurcated limb gates along a trifurcation plane which contains the trifurcation point (Annotated Figure 3).
Regarding claim 3 Szente discloses the stent graft of claim 2 substantially as is claimed,
wherein Szente further discloses the distal end of the main body lumen is located on the trifurcation plane (Annotated Figure 3), and the proximal ends of the three gates are located on the trifurcation plane (Annotated Figure 3).
Regarding claim 4 Szente discloses the stent graft of claim 3 substantially as is claimed,
wherein Szente further discloses a cross-sectional area of the main body lumen is equivalent to a cross-sectional area of the trifurcated limb gates on the trifurcation plane (Annotated Figure 3).
Regarding claims 6-7 see the rejection to claim 18 above.
Regarding claim 8 see the rejection to claim 19 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szente as is applied above in view of Kelly (US 10357353 B2).
Regarding claim 16 Szente discloses the stent graft of claim 10 substantially as is claimed,
but is silent with regards to there being bifurcated legs extending from two of the limb gates.
However, regarding claim 16 Kelly teaches a stent graft (Abstract) which includes a first, second, and third limb gate descending from a distal end of a main body (Figure 19a shows a main body which breaks into three lumens), 
wherein first and second bifurcated legs extending from a distal end of the first limb gate, and third and fourth bifurcated legs extending from a distal end of the second limb gate (Figure 19a shows left-most gates each including two bifurcated legs). Szente and Kelly are involved in the same field of endeavor, namely trifurcated stent grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent graft of Szente so that two of the gates include bifurcated legs as is taught by Kelly in order to enable the graft to be connected to different, downstream vessels within the vasculature, thus allowing the graft to be useful for an aneurysm that spans multiple natural bifurcations. 
Regarding claim 9 see the rejection to claim 16 above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szente as is applied above.
Regarding claim 12 Szente discloses the stent graft of claim 11 substantially as is claimed,
wherein Szente further discloses the trifurcation point is located along the longitudinal axis (Annotated Figure 3. The intersection between the three legs, which are illustrated as having the same diameter, would inherently have their trifurcation point located on the longitudinal axis. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the diameter of each leg/gate/lumen so that they are equal, as this is optimizeable for a specific patient’s particular geometry and required blood flow to specific parts of the body. Further, the person of ordinary skill would view the figure and understand that if not inherent, the equal size and shape of each lumen is at the very least, obvious, since that is what is depicted).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/26/22